Citation Nr: 0021984	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-29 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee injury, with laxity, current rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, with limited motion, currently 
rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.

4.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, and [redacted] 


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1970 and from January 1991 to June 1991.  He also was 
a member of the National Guard from 1972 to 1995.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings and the total rating based on 
individual unemployability (TDIU) are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. 
App. 78 (1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  With regard to whether the claim 
of service connection for residuals of a back injury is well-
grounded, the Board notes that this determination would be 
premature as it can not proceed with this appeal until the RO 
attempts to obtain records from the Social Security 
Administration (SSA) identified below.  See Lind v. Principi, 
3 Vet. App. 493 (1992).

The veteran reported at the personal hearing in May 2000, 
that he had been receiving disability benefits from the 
Social Security Administration (SSA), effective since 1998.  
Review of the favorable SSA decision which is of record, 
revealed that the veteran was found to be disabled due to his 
left knee, cervical spine, and lumbosacral spine disorders - 
the same disabilities currently at issue before the Board.  
It is noted that while a copy of the November SSA decision 
was submitted, it does not appear that any records from SSA 
have ever been requested or obtained by the RO.  Accordingly, 
the RO should attempt to obtain any records held by SSA 
pertaining to the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (appropriate weight and consideration 
must to given to SSA records in determining whether to award 
or deny VA disability compensation benefits).  The duty to 
obtain records is particularly applicable to records held by 
agencies of the Federal Government.  See Counts v. Brown, 6 
Vet. App. 473 (1994).

In addition, the Board notes that a completed VA Form 21-4192 
was submitted from the veteran's last employer, dated April 
1999, which indicated that the veteran last worked in 
September 1997 and was terminated due to being 
"[d]isabled".  It does not appear that the RO made any 
attempt or request to obtain further information from the 
veteran's employer as to what the disability was that caused 
his termination.  

Moreover, the Board concludes that in light of the veteran's 
contentions that his service-connected left knee injury in 
1994 increased his low back symptoms, an additional 
examination is necessary in order to determine the nature and 
etiology of the appellant's current degenerative disc disease 
of the low back, particularly in light of Allen v. Brown, 7 
Vet. App. 439 (1995).  As such, the RO should readjudicate 
service connection of a low back disability secondary to the 
service connected residuals of left knee injury and 
degenerative joint disease of the left knee mindful of this 
interpretation so as to prevent prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Review of the record reveals that the veteran through his 
attorney has argued, specifically that his left knee 
disability warrants increased disability evaluations as a 
result of limitation of function attributable to his pain.  
However, the most recent VA examination conducted in 1998 
fails to reflect consideration of the factors relating to 
functional impairment enumerated particularly in paragraphs 
4.40 and 4.45 of the rating schedule.  The Court has held 
that, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, the medical examiner must 
furnish full description of the effects of disability upon 
the person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Bierman v. Brown, 6 Vet. App. 125 
(1994); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This 
requires a thorough medical examination which fully portrays 
the functional loss with respect to the elements of 
excursion, strength, speed, coordination, and endurance 
(38 C.F.R. § 4.40) and the elements of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse (38 C.F.R. § 4.45).  

In view of the above, and in an effort to assist the 
appellant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and 
private medical records pertaining to 
current treatment for the claimed 
disabilities in issue.

2.  The RO should attempt to obtain 
clarification from the veteran's last 
employer, as to the specific disability 
which led to his employment termination 
in September 1997.  

3.  The RO should also contact the Social 
Security Administration and obtain any 
decisions awarding disability benefits, 
as well as any supporting medical 
evidence.  

4.  The veteran should be accorded an 
examination by a VA orthopedist.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner prior to the examination.  
The examination is to be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations.  
All necessary tests should be conducted, 
including diagnostic radiography such as 
x-rays, myelograms, MRI, and CT scans 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  

a.  The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
residuals of the injury to the left knee, 
and degenerative joint disease of that 
joint.  Further evaluation of the 
appellant's back should be conducted 
also.  The orthopedist should provide 
complete rationale for all conclusions 
reached.  

b.  With respect to the functioning of 
the appellant's left knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment as appropriate.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness, fatigability, incoordination, 
restricted movement or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of the 
appellant's pain on the function and 
movement of his left knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (1999) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner is requested to comment on the 
degree of limitation on normal 
functioning caused by pain.  Range of 
motion testing should be conducted.  The 
examining orthopedist should specify the 
results in actual numbers and degrees.

c.  With regard to the veteran's lumbar 
and cervical spine, the examiner is 
requested to offer an opinion regarding 
the probable etiology or cause of the 
veteran's back disorders.  If such a 
medical opinion can not be rendered, it 
should be so stated.  Furthermore, the 
examiner should provide an opinion as to 
the relationship, if any, between the 
appellant's service connected left knee 
disorders and current degenerative disc 
disease of the cervical spine and lumbar 
spine.  Specifically, the examiner is 
requested to address whether the 
veteran's current cervical and/or lumbar 
spine disorder(s) is etiologically or 
causally related to, or was aggravated 
by, his service connected left knee 
disability.  If it is determined that the 
appellant's current cervical and/or 
lumbar spine disorder(s) were aggravated 
by his service-connected disability, an 
opinion as to the degree of disability 
over and above the degree of disability 
existing prior to such aggravation is 
requested.  All indicated tests and 
studies should be done, including 
objective range of motion studies, 
expressed in degrees, and appropriate x-
rays.   If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  The examiner is 
further requested to adequately summarize 
all of the relevant history, including 
relevant treatment, previous diagnoses 
and x-ray findings, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report is 
deficient in any manner, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
an evaluation in excess of 10 percent for 
residuals of left knee injury and 
degenerative joint disease of the left 
knee, as well as entitlement to service 
connection for residuals of a back 
injury, and entitlement to a TDIU.  
Consideration should be afforded to the 
Court's holding in Allen v. Brown where 
appropriate.  

7.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
his claims, he and his representative should be furnished a 
Supplemental Statement of the Case covering all the pertinent 
evidence, law and regulatory criteria.  They should be 
afforded a reasonable period of time in which to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 8 -


